Citation Nr: 1448122	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

2.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder.

3.  Entitlement to service connection for a headache disorder, to include as secondary to a cervical spine disorder.

4.  Entitlement to an increased rating, greater than 60 percent for left knee status post-total replacement.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1962 until June 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed from denials in these decisions, and the matters are now before the Board.
 

FINDINGS OF FACT

1.  In a June 2008 decision, the RO denied service connection for cervical and right knee disorders.  The Veteran did not perfect appeals from these denials, and the decision became final.

2.  The evidence associated with the claims file subsequent to the June 2008 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for a right knee disorder regarding the presence of an etiological relationship between that disorder and a service-connected disability.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent to the June 2008 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for a cervical spine disorder regarding the presence of an etiological relationship between that disorder and a service-connected disability.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

4.  A current headache disorder is not related to service, or a service-connected disability.

5.  At no time during the rating period following the cessation of a temporary total rating on November 30, 2009, a rating of greater than 60 percent cannot be awarded for post-total replacement of the left knee.

6.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for cervical and right knee disorders became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the June 2008 decision is not new and material to reopen a claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Evidence received since the June 2008 decision is not new and material to reopen a claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  A headache disorder was not incurred in service, nor is one proximately caused by or associated with a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2014).

5.  A rating in excess of 60 percent for post-total replacement of the left knee cannot be awarded for any time since December 1, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.68, 4.71a, Diagnostic Code 5055-5261 (2014).

6.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen previously denied claims of service connection for right knee and cervical spine disorders.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2008 decision, the RO denied claims for service connection of right knee and cervical spine disorders, to include as secondary to a service-connected left knee disability.  At the time of the denials, the evidence included opinions by a VA examiner that indicating that the Veteran's right knee and cervical spine disorders were less likely than not related to his service-connected left knee.  There was also no evidence of an in-service injury of the right knee or cervical spine.  The Veteran filed a notice of disagreement, however he did not timely perfect an appeal, and the denials became final as to the evidence then of record, and are not subject to revision on the same factual bases.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).

Claim to Reopen Service Connection for a Right Knee Disorder

Since the time of the prior final denial, the new and non-duplicative evidence added to the claims file includes statements from the Veteran averring to a connection between his left and right knee diagnoses, Social Security Administration records in which the Veteran describes his current symptoms, and documentation of a total right knee replacement in November 2008.  The foregoing, while new, merely serve to confirm previously established elements of the Veteran's claim; the presence of a current right knee disorder, and his lay-assertion of a connection between the disorder and his service-connected left knee disability.  As this evidence does not amount to the type which may reasonably substantiate the Veteran's claim if reopened, it cannot be considered new and material.

Also added to the record is a June 2009 statement from the surgeon who performed the Veteran's bilateral knee replacements.  In it the surgeon reports that the Veteran "states that his right knee arthritis is the result of numerous falls, which were sustained because of his left knee injury;" a statement which the physician, by his own account had "no way to confirm or refute," but that it "is entirely possible that the facts are as [the Veteran] states them."  The Board has carefully considered this statement and whether it may be considered new and material to reopen the Veteran's claim.  However, even when its credibility is assumed, the Veteran's assertions are not transformed into medical evidence merely because the Veteran tells them to a doctor who subsequently transcribes them.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  Thus, the Board finds that the June 2009 letter is not new and material to the extent that it is functionally duplicative of lay statements which the Veteran had previously made in support of his claim.

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for and right knee disorder.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to Reopen Service Connection for a Cervical Spine Disorder

Since the time of the prior final denial, evidence added to the record includes statements from the Veteran averring to a connection between his cervical spine and service-connected left knee diagnoses, Social Security Administration records in which the Veteran describes his current symptoms, and a record of August 2007 radiographic imaging of the spine confirming evidence of degenerative changes of the cervical spine.

To the extent that the foregoing evidence is largely duplicative of evidence establishing the existence of a current diagnosis and the Veteran's personal belief of a nexus to his service-connected left knee disability, the Board finds that none of the additional evidence is new and material for the purposes of reopening the Veteran's previously denied claim of service connection for a cervical spine disorder.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Headache Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran is claiming entitlement to service connection for a disorder characterized by headaches, to include migraines.  No such disorder, however, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Generally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that the Veteran's only service-connected disability is his post-total left knee replacement.

Service treatment records reflect no in-service complaints or treatment for headaches, and on separation examination in May 1965 the Veteran affirmatively denied any history of "frequent or severe headache."  Thus, the Board finds, and the Veteran has not suggested otherwise, that he did not have any in-service disease, injury, or symptoms referable to a headache disorder.  Rather, the Veteran contends that his current headache disorder is due to a cervical spine disorder for which he has sought entitlement to service connection - but for which service connection has been denied.

Post-service treatment records reflect that in May 2011, the Veteran complained of migraine headaches, and described his level of pain as seven out of ten.  His symptoms were relieved by lying down and placing a wet cloth over his head.

There is no evidence, to include the Veteran's one statements, linking a current headache disorder to service.  To the extent that the Veteran has related such a disorder to his cervical spine, the Board reiterates that this is of no probative value in establishing entitlement to service connection on a secondary basis as service connection for a cervical spine disorder has itself not been established.

The Veteran is competent to report on symptoms which are capable of lay observation, and thus his reports of headaches are competent and probative of the existence of a current disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the Board is still left with no evidence - lay or otherwise - associating a current headache disorder with service or a service-connected disease or injury.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Post-Total Replacement of the Left Knee

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for the left knee.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran was granted a temporary total (i.e., 100 percent) evaluation for convalescence purposes related to his October 2008 total left knee replacement pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5055 (2014).  Thereafter, in a January 2012 decision, the RO granted the Veteran a 60 percent rating, effective December 1, 2009.  Although the period on appeal dates back to the Veteran's date of claim in May 2009, the disability was temporarily assigned a 100 percent rating, with the current 60 percent rating becoming effective December 1, 2009.  Thus, only that period during which the Veteran's knee was less than totally disabling are under consideration.

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5055-5261.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5261 is used for rating the Veteran's limitation of extension of the knee, while DC 5055 relates to the Veteran's left knee replacement, the underlying cause of the disability.

Other than the temporary 100 percent evaluation assigned for one year following the implantation of the prosthesis, DC 5055 does not provide for a schedular rating in excess of 60 percent.  Furthermore, a higher rating on an extraschedular basis is also not permissible because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation). The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2014).  Additionally, as the Veteran's rating for his left knee disability cannot exceed the currently assigned 60 percent evaluation without running afoul of the 38 C.F.R. § 4.68, the Board need not consider whether additional separate ratings may also be warranted for the knee, to include separate ratings for limitation of extension or post-surgical scarring.

Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a left total knee replacement to 60 percent, and the currently assigned 60 percent disability rating under DC 5055-5261 is the maximum rating that can be assigned, as a matter of law, the Veteran cannot be granted a disability evaluation in excess of 60 percent for the disability at issue because a higher schedular rating is prohibited.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


Total Disability Rating Based on Individual Unemployability

The Veteran contends that his left knee disability renders him unable to pursue gainful employment.  A total disability rating based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

As an initial matter, the Board notes that because the Veteran is in receipt of a single 60 percent evaluation for his left knee disability, he meets the schedular rating for the assignment of TDIU.  Thus, the Board is left is consider whether his service-connected disability renders him unable to follow a substantially gainful occupation.

Having reviewed the entire claims file, the Board finds that the Veteran is not entitled to TDIU.  Specifically, the weight of the evidence does not indicate that he is precluded from following substantially gainful employment, but rather that he may continue to follow sedentary employment.

On VA examination in October 2009, the Veteran reported that he was employed fulltime as a "machine operator," and had been working as "supply personnel" since 1965.  He denied any time lost from work in the prior 12 month-period.  Functional limitations associated with the Veteran's left knee included problems lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength in the lower extremities.  As a result he had been assigned different work duties, but nonetheless continued to work.

On VA examination in December 2011, consideration was given to the functional impact of the Veteran's service-connected left knee disability, the VA examiner recognized that "[g]iven the Veteran's weakness to both legs, it would be difficult for him to maintain strenuous or light duty employment," but concluded that the disability "should not preclude sedentary employment."

While the Veteran may believe that he can no longer work due to his service-connected left knee replacement, the Board must weigh the Veteran's lay statements against those of VA examiners in 2009 and 2011.  In so weighing, the Board acknowledges that information about the Veteran's educational history is sparse but his occupational history has included - by his own report - employment in the same vocational setting for more than 40 years, and that his work experience has "always been physical labor, either that or assembly work." See Social Security Administration benefits application, August 2003.  Nonetheless, in October 2009 the Veteran reported that he had been assigned new duties, and was maintaining employment.  Furthermore, since 2009 treatment records reflect that the Veteran has gained, not lost, some additional mobility, and thus should continue to be able to pursue sedentary employment.

Based on the foregoing, the Board finds that the criteria for entitlement to TDIU have not been met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in June 2009, and May 2011, prior to the initial adjudications of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the VA Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such a letter was sent to the Veteran in May 2011, thus meeting the requirements of notice as related to Kent.  

The Board finds that the content of various letters sent to the Veteran have complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and non-VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in October 2009, and December 2011 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiners were not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his left knee.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

A VA examination was not provided to the Veteran with respect to his headache disorder.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of a headache disorder and the Veteran's primary current contention is that his headaches are related to a cervical spine disorder - which has not itself been related to service.  Thus, there is no evidence relating headaches to service or a service-connected disease or injury, and a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.  

With regard to the Veteran's claims to reopen prior final denials of service connection for the cervical spine and right knee, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Only once a claim is reopened does the VCAA provide that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § § 3.159.  Accordingly, VA owes no duty to supply the Veteran with a VA examination regarding these issues.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the appeal to reopen service connection for a right knee disorder is denied. 

New and material evidence having not been received, the appeal to reopen service connection for a cervical spine disorder is denied. 

Service connection for a headache disorder is denied. 

A rating in excess of 60 percent for left knee status post-total replacement is denied.

Entitlement to TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


